DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 9-12, 19-21, 27, 31-39 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 27, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US# 2018/0007574 hereinafter referred to as Park).

	RE Claim 1, Park discloses a radio link monitoring method for a User Equipment (UE) (See Park FIG 8, [0009] - UE), comprising: 
See Park Summary; [0402] – receiving configuration information for reference signal), wherein the configuration information comprises configured reference signal or reconfigured reference signal, and/or, radio link monitoring parameter of the configured reference signal or radio link monitoring parameter of the reconfigured reference signal (See Park Summary; [0396], [0402], [521] – receiving configuration information for reference signal as well as parameters for RLM); and 
	performing the radio link monitoring operation in accordance with the configuration information (See Park [0009], [0223]-[0224] – performing RLM based on configuration information).

	RE Claim 2, Park discloses a method, as set forth in claim 1 above, wherein when the configuration information comprises the configured reference signal and/or the radio link monitoring parameter of the reconfigured reference signal (See Park Summary; [0396], [0402], [521] – receiving configuration information for reference signal as well as parameters for RLM), the performing the radio link monitoring operation in accordance with the configuration information comprises: 
	upon the receipt of the configuration information, maintaining or resetting all of or parts of enabled counting units, and performing the radio link monitoring operation in accordance with the reconfigured reference signal and/or the radio link monitoring parameter of the reconfigured reference signal (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)), wherein the counting units comprise a radio link in-sync counter, a radio link out- of-sync counter and a radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – in-sync & out-of-sync counters as well as RLF timer).

	RE Claim 27, Park discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to implement the radio link monitoring method according to claim 1 (See Claim 1 above).

	RE Claim 31, Park discloses a UE, as set forth in claim 27 above, wherein the processor is further configured to execute the computer program to: 
	upon the receipt of the configuration information, maintain or reset all of or parts of enabled counting units, and perform the radio link monitoring operation in accordance with the reconfigured reference signal and/or the radio link monitoring parameter of the reconfigured reference signal (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)), wherein the counting units comprise a radio link in-sync counter, a radio link out- of-sync counter and a radio link failure timer  (See Park [0012], [0021], [0313], [0510], [0512], [0521] – in-sync & out-of-sync counters as well as RLF timer).

Claims 9-11, 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al. (US# 2020/0037332 hereinafter referred to as Da Silva).

	RE Claim 9, Da Silva discloses a radio link monitoring method for a UE, comprising: 
	receiving configuration information of a reference signal for a radio link monitoring operation, wherein the configuration information comprises indication information indicating two types of reference signals for the radio link monitoring operation (See Da Silva FIG 14; [0107], [0114] – 1402, 1404 – configuring measurements based on indicated sources of different types); and 
	performing the radio link monitoring operation in accordance with the two types of reference signals indicated in the configuration information (See Da Silva FIG 14; [0107], [0114] – 1402, 1404 – performing RLM based in accordance with sources of different types).

	RE Claim 10, Da Silva discloses a radio link monitoring method for a UE, as set forth in claim 9 above, wherein the performing the radio link monitoring operation in accordance with the two types of reference signals indicated in the configuration information (See Da Silva - [0065], [0116]-[0117]) comprises: 
	when one link in-sync indication has been monitored on any type of the two types of reference signals, enabling a count value of a radio link in-sync counter to be increased by 1, and when the count value of the radio link in-sync counter reaches a See Da Silva FIG 10 – i.e. steps 1016 -> 1020); and 
	when one link out-of-sync indication has been monitored on any type of the two types of reference signals, enabling a count value of a radio link out-of-sync counter to be increased by 1, and when the count value of the radio link out-of-sync counter reaches a second threshold, enabling the radio link failure timer to measure time (See Da Silva FIG 10 – i.e. steps 1008 -> 1012).

	RE Claim 11, Da Silva discloses a radio link monitoring method for a UE, as set forth in claim 9 above, wherein the performing the radio link monitoring operation in accordance with the two types of reference signals indicated in the configuration information comprises: 
	setting a respective radio link in-sync counter, a respective radio link out-of-sync counter and a respective radio link failure timer with respect to each of the two types of reference signals (See Da Silva FIGs 10, 14 – 1002; [0107], [0114] – i.e. thresholds set based on source type); and 
	enabling the radio link in-sync counter or the radio link out-of-sync counter corresponding to each type of reference signals to perform a counting operation in accordance with a link in-sync indication or a link out-of-sync indication monitored on each type of reference signals (See Da Silva FIG 10), 
	whereinPage 4 of 9Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10028US01 when a count value of a radio link out-of-sync counter corresponding to any type of the two types of reference signals reaches a corresponding threshold or the count values of the radio link out-of- sync counters corresponding to the two types of See Da Silva FIG 10; [0113] – i.e. T1 expires (RLF)).

	RE Claim 33, Da Silva discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to implement the radio link monitoring method according to claim 9 (See Claim 9 above).

	RE Claim 34, Da Silva discloses a UE, as set forth in claim 33 above, wherein the processor is further configured to execute the computer program to:
	when one link in-sync indication has been monitored on any type of the two types of reference signals, enabling a count value of a radio link in-sync counter to be increased by 1, and when the count value of the radio link in-sync counter reaches a first threshold, resetting or stopping time measurement of a radio link failure timer (See Da Silva FIG 10 – i.e. steps 1016 -> 1020); and 
	when one link out-of-sync indication has been monitored on any type of the two types of reference signals, enabling a count value of a radio link out-of-sync counter to be increased by 1, and when the count value of the radio link out-of-sync counter reaches a second threshold, enabling the radio link failure timer to measure time (See Da Silva FIG 10 – i.e. steps 1008 -> 1012).

	RE Claim 35, Da Silva discloses a UE, as set forth in claim 33 above, wherein the processor is further configured to execute the computer program to:
See Da Silva FIGs 10, 14 – 1002; [0107], [0114] – i.e. thresholds set based on source type); and 
	enable the radio link in-sync counter or the radio link out-of-sync counter corresponding to each type of reference signals to perform a counting operation in accordance with a link in-sync indication or a link out-of-sync indication monitored on each type of reference signals (See Da Silva FIG 10), 
	whereinPage 4 of 9Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10028US01 when a count value of a radio link out-of-sync counter corresponding to any type of the two types of reference signals reaches a corresponding threshold or the count values of the radio link out-of- sync counters corresponding to the two types of reference signals each reach the corresponding threshold, determining that there is a radio link failure (See Da Silva FIG 10; [0113] – i.e. T1 expires (RLF)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US# 2018/0007574 hereinafter referred to as Park) in view of Da Silva et al. (US# 2020/0037332 hereinafter referred to as Da Silva).

	RE Claim 3, Park discloses a method, as set forth in claim 2 above, wherein the radio link monitoring parameter of the reconfigured reference signal comprises: 
	at least one of respective reconfigured thresholds corresponding to the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)).
	Park does not specifically disclose wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a third reference signal for changing the first reference signal of the first type reference signals to the third reference signal of a second type reference signals.
	However, Da Silva teaches of wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a third reference signal for changing the first reference signal of the first type reference signals to the third reference signal of a second type reference signals (See Da Silva FIG 14; abstract; [0107], [0114] – changing reference signal to perform RLM comprising different reference signals of different types).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system, as disclosed in Park, wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a third reference signal for changing the first reference signal of the first type reference signals to the third reference signal of a second type reference signals, as taught in Da Silva. One is motivated as such in order to improve RLM accuracy (See Da Silva [0028]).

	RE Claim 32, Park discloses a UE, as set forth in claim 31 above, wherein the radio link monitoring parameter of the reconfigured reference signal comprises: 
	at least one of respective reconfigured thresholds corresponding to the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer (See Park [0012], [0021], [0313], [0510], [0512], [0521] – configuration used to set parameters (i.e. thresholds etc…) used for RLM (i.e. radio link failure)).
	Park does not specifically disclose wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a 
	However, Da Silva teaches of wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a third reference signal for changing the first reference signal of the first type reference signals to the third reference signal of a second type reference signals (See Da Silva FIG 14; abstract; [0107], [0114] – changing reference signal to perform RLM comprising different reference signals of different types).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system, as disclosed in Park, wherein the reconfigured reference signal comprises: 
	a second reference signal for changing a first reference signal of a first type reference signals to the second reference signal of the first type reference signals, or a third reference signal for changing the first reference signal of the first type reference signals to the third reference signal of a second type reference signals, as taught in Da Silva. One is motivated as such in order to improve RLM accuracy (See Da Silva [0028]).


Claims 12, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (US# 2020/0037332 hereinafter referred to as Da Silva) in view of John Wilson et al. (US# 2018/0269950 hereinafter referred to as Wilson).

	RE Claim 12, Da Silva discloses a radio link monitoring method for a UE, as set forth in claim 11 above. Da Silva does not specifically disclose wherein when the value of the radio link failure timer corresponding to any type of the two types of reference signals reaches the corresponding threshold, the radio link monitoring method further comprises: 
	reporting to a network a notification message indicating that there is the radio link failure for the reference signal corresponding to any type of the two types of reference signals.
	However, Wilson teaches of wherein when the value of the radio link failure timer reaches the corresponding threshold, the radio link monitoring method further comprises: 
	reporting to a network a notification message indicating that there is the radio link failure for the reference signal corresponding to the reference signals (See Wilson [0070] – RLF triggering signaling to higher layer & RRC re-establishment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system comprising the value of the radio link failure timer corresponding to any type of the two types of reference signals reaching the corresponding threshold, as disclosed in Da Silva, further comprising reporting to a network a notification message indicating that See Wilson Background; Summary).

	RE Claim 36, Da Silva discloses a UE, as set forth in claim 35 above. Da Silva does not specifically disclose wherein when the value of the radio link failure timer corresponding to any type of the two types of reference signals reaches the corresponding threshold, the radio link monitoring method further comprises: 
	reporting to a network a notification message indicating that there is the radio link failure for the reference signal corresponding to any type of the two types of reference signals.
	However, Wilson teaches of wherein when the value of the radio link failure timer reaches the corresponding threshold: 
	reporting to a network a notification message indicating that there is the radio link failure for the reference signal corresponding to the reference signals (See Wilson [0070] – RLF triggering signaling to higher layer & RRC re-establishment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the radio link monitoring system comprising the value of the radio link failure timer corresponding to any type of the two types of reference signals reaching the corresponding threshold, as disclosed in Da Silva, further comprising reporting to a network a notification message indicating that there is the radio link failure for the reference signal corresponding to the reference See Wilson Background; Summary).

Claims 19-21, 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al. (US# 2020/0059397 hereinafter referred to as Da Silva ‘397) in view of Kwak et al. (US# 2019/0190673 hereinafter referred to as Kwak).

	RE Claim 19, Da Silva ‘397 discloses a radio link monitoring method for a UE, comprising: 
	receiving a deactivation command for a pre-configured first reference signal when performing a radio link monitoring operation in accordance with the pre-configured first reference signal (See Da Silva ‘397 [0055]-[0059] – receiving deactivation command for pre-configured reference signal when performing RLM); and 
	executing the deactivation command in accordance with a configuration parameter indicating whether the first reference signal is allowed to be deactivated (See Da Silva ‘397 [0055]-[0059] – deactivating reference signal).
	Da Silva ‘397 does not specifically disclose omitting the deactivation command in accordance with a configuration parameter indicating whether the first reference signal is allowed to be deactivated.
	However, Kwak teaches of omitting the deactivation command in accordance with a configuration parameter indicating whether the first reference signal is allowed to be deactivated (See Kwak [0195] – UE determining to ignore new RS configuration command if the configuration is determined to be wrong).
See Kwak [0013]-[0019]).

	RE Claim 20, Da Silva ‘397, modified by Kwak, discloses a radio link monitoring method for a UE, wherein the executing or omitting the deactivation command in accordance with whether the first reference signal is allowed to be deactivated comprises: 
	when the pre-configured first reference signal is allowed to be deactivated (See Da Silva ‘397 [0055]-[0059] – deactivating reference signal), enabling the UE to switch to perform the radio link monitoring operation on a second reference signal (See Da Silva ‘397 [0055]-[0059] – monitoring other reference signals that are activated); and 
	when the pre-configured first reference signal is not allowed to be deactivated  (See Da Silva ‘397 [0055]-[0059] – reference signal active), enabling the UE to omit the deactivation command (See Kwak [0195] – UE determining to ignore new RS configuration command if the configuration is determined to be wrong) and continue to perform the radio link monitoring operation on the first reference signal (See Da Silva ‘397 [0055]-[0059] – monitoring reference signal that is active).

Claim 21, Da Silva ‘397, modified by Kwak, discloses a radio link monitoring method for a UE, wherein the enabling the UE to switch to perform the radio link monitoring operation on the second reference signal when the pre-configured first reference signal is allowed to be deactivated comprises: 
	when the UE switches to perform the radio link monitoring operation on the second reference signal, maintaining or resetting all of or parts of enabled counting units (See Da Silva ‘397 [0055]-[0059], [0224] – maintaining or resetting different parts of counters (i.e. configuring thresholds, timers, etc…)), wherein the counting units comprise a radio link in-sync counter (See Da Silva ‘397 [0062]), a radio link out-of-sync counter (See Da Silva ‘397 [0062]) and a radio link failure timer (See Da Silva ‘397 [0087]).

	RE Claim 37, Da Silva ‘397, modified by Kwak, discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to implement the radio link monitoring method according to claim 19 (See Claim 19 above).

	RE Claim 38, Da Silva ‘397, modified by Kwak, discloses a UE, wherein the processor is further configured to execute the computer program to:
	when the pre-configured first reference signal is allowed to be deactivated (See Da Silva ‘397 [0055]-[0059] – deactivating reference signal), enabling the UE to switch to perform the radio link monitoring operation on a second reference signal (See Da Silva ‘397 [0055]-[0059] – monitoring other reference signals that are activated); and 
	when the pre-configured first reference signal is not allowed to be deactivated  (See Da Silva ‘397 [0055]-[0059] – reference signal active), enabling the UE to omit the deactivation command (See Kwak [0195] – UE determining to ignore new RS configuration command if the configuration is determined to be wrong) and continue to perform the radio link monitoring operation on the first reference signal (See Da Silva ‘397 [0055]-[0059] – monitoring reference signal that is active).

	RE Claim 39, Da Silva ‘397, modified by Kwak, discloses a UE, wherein the processor is further configured to execute the computer program to:
	when the UE switches to perform the radio link monitoring operation on the second reference signal, maintaining or resetting all of or parts of enabled counting units (See Da Silva ‘397 [0055]-[0059], [0224] – maintaining or resetting different parts of counters (i.e. configuring thresholds, timers, etc…)), wherein the counting units comprise a radio link in-sync counter (See Da Silva ‘397 [0062]), a radio link out-of-sync counter (See Da Silva ‘397 [0062]) and a radio link failure timer (See Da Silva ‘397 [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477